DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Rejections - 35 USC § 112
The previous rejection of claims 1, 9 & 16 under 35 USC § 112(a) has been withdrawn. 

The previous rejection of claims 1, 8-9 & 15-16 under 35 USC § 112(b) has been withdrawn. 

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed as recited in the preamble of claims 1, 9 & 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-9 & 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, limitations 
(a) the pre-determined tree template comprises a plurality of branches that expose the relationship between the first user and the family members of the first user, the second user and the family members of the second user; 
(b) automatically suggest relatives to the first user and the second user; and 
(c) generating matrimony recommendation to the first user and the second user using the machine learning model, wherein the matrimony recommendation is provided based on (i) the third degree of relationship between the family members of the first user and the second user; (ii) profile data and preferences of the first user and the second user; and (iii) family information obtained from different family trees outside user’s family network were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 8, limitation enabling the first user and the second user to expose their family network with users who mutually showed matrimonial interest after getting recommendations by the machine learning model and detect mutual relatives between users who showed matrimonial interest after getting recommendations by the machine learning model was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 9, 15 & 16 include features analogous to claims 1 & 8. Claims 9, 15 & 16 are rejected for at least the reasons as noted with regard to claims 9, 15 & 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 9-10, 13-14 & 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, 
1.	It is unclear how a tree template is able to expose a relationship between different users, i.e., the pre-determined tree template comprises a plurality of branches that expose the relationship between the first user and the family members of the first user, the second user and the family members of the second user (Page 2-Lines 21[Wingdings font/0xE0]24). For example, if user A and user B are different user and no relation between family members associated with users A & B, then no tree template can expose the relationship between user A and user B;
2.	Limitations the family members of the first user and the family members of the second user (Page 2-Lines 23[Wingdings font/0xE0]24) reference to other items in the claim. It is unclear what items are being referenced;
3.	Limitation the family members in the first family tree and the family members in the second family tree (Page 2-Lines 24[Wingdings font/0xE0]26) references to other items in the claim. It is unclear what items are being referenced;
4.	Limitation the family members of the first family tree of the first user (Page 3-Line 52) references to family members on Page 2- Lines 23[Wingdings font/0xE0] 25 and identified family members on Page 3-Line 50. It is unclear what family members are being referenced;
5.	Limitation the family members on Page 3-Line 53 references to identified family members (Page 3-Line 50) and family members on Page 2- Lines 23[Wingdings font/0xE0] 25, identified family members on Page 3-Line 50, and family members on Page 3-Line 52. It is unclear what family members are being referenced;
6.	Limitation the third degree of relationship between the family members of the first user and the second user on Page 4-Line 61 references to other items in the claim. It is unclear what items are being referenced.

Regarding claim 2, 
1.	The word the relationship in recited limitation the relationship between each family member of the first user in the first family tree and the second user in the second family tree references to other items in the claim. It is unclear what items are being referenced;
2.	There is insufficient antecedent basis for limitation the relationship details in the claim.
	
Regarding claim 5, limitation the family members references to multiple “family members” in the claim. It is unclear what “family members” is being referenced.

Regarding claim 6, limitation the family members references to multiple “family members” in the claim. It is unclear what “family members” is being referenced.

Regarding claim 7, the words the relationship and the family information in limitations the relationship between the first user and the second user and comparing the family information references to other items in the claim. It is unclear what item are being referenced.

Claims 9-10, 13-14 & 16-17 include features analogous to claims 1-2 & 5-7. Claims 9-10, 13-14 & 16-17 are rejected for at least the reasons as noted with regard to claims 1-2 & 5-7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 14 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and RIBAUDO et al. [US 2007/0030824 A1], hereinafter referred to as RIBAUDO.

Regarding claims 1, 9 & 16, FOLKMAN a system, the system comprising: a memory that stores a set of instructions (FOLKMAN, [0005]); and a processor that executes the set of instructions (FOLKMAN, [0005]) and is configured to perform a method for generating a family network by creating a family tree for a user and connecting family members of the user with a family network of other user based on relationships. The method as taught in FOLKMAN reads on recited features of claim 1 as shown below.

CLAIMS 1, 9 & 16 
A processor-implemented method for generating a family network by creating a family tree for a user and connecting family members of the user with a family network of other user based on relationships, the method comprising:

obtaining family information associated with a first user and a second user, 
wherein the family information comprises family history and relationship information between family members associated with the first user and the second user;

automatically generating a first family tree for the first user and a second family tree for the second user based on the family information using a pre-determined tree template, 



wherein the pre-determined tree template comprises a plurality of branches that expose the relationship between the first user and the family members of the first user, the second user and the family members of the second user, 


wherein the first user is enabled to view family trees of the family members in the first family tree, wherein the second user is enabled to view family trees of the family members in the second family tree, 
wherein each user have their version of family tree;

automatically identifying family members and relatives in the first family tree of the first user and the second family tree of the second user 
using a machine learning model to (i) automatically add the family members of the first family tree of the first user in the second family tree of the second user, 

wherein the family members are common to the first user and the second user; and 

wherein the machine learning model identifies the family members and relatives based on a degree of relationship that comprises (i) a first degree of relationship comprising family members, (ii) a second degree of relationship comprising relatives, and (iii) a third degree of relationship that comprises family members of the relatives.
FOLKMAN et al.
A method for generating a family network by creating a family tree for a user and connecting family members of the user with a family network of other user based on relationships (FOLKMAN, [0022][Wingdings font/0xE0][0024]), the method comprising:
familial information of users A1 and B1 is obtained (FOLKMAN, [0043][Wingdings font/0xE0][0044]), 
wherein familial information comprises family history, e.g., mother, father, spouse & child (FOLKMAN, [0044]) & relationship information between family members (FOLKMAN, [0019]); 
family trees A & B are automatically generated using the familial information of user A1 and B1 as shown in FIG. 1 (FOLKMAN, [0023]), wherein the family trees A & B are generated based on a family tree comprising points, lines and relationships (FOLKMAN, [0019]); 
wherein the family tree comprises a plurality of lines that indicates a relationship between user A1 and family members associated with user A1 and relationship between user B1 and family members associated with user B1 (FOLKMAN, [0018][Wingdings font/0xE0][0020]),
wherein the family tree of a user is displayed as various points connected by lines (FOLKMAN, [0019]),



wherein each of users A1, B1 & C1 has his/her own family tree version as shown in FIG. 1 (FOLKMAN, [0023]);
duplicate tree persons are identified, wherein duplicate tree persons are family members and relatives in family trees A & B (FOLKMAN, [0027], [0032], [0043] & [0048])
the identified duplicate tree persons from the family tree A are merged to family tree B (FOLKMAN, [0023]), wherein a machine learning technique is used for merging (FOLKMAN, 0027]), 
wherein the identified duplicate tree persons are common to users A1 & B1 (FOLKMAN, [0023] & [0048]);
duplicate tree persons are identified, wherein duplicate tree persons are family members and relatives in family trees A & B (FOLKMAN, [0027], [0032], [0043] & [0048]), wherein duplicate tree persons are identified based on parent-child relationship (FOLKMAN, [0019] & [0032][Wingdings font/0xE0][0033]).


FOLKMAN does not explicitly teach that a first user device associated with user A1 and a second user device associated with user A2 are used for obtaining family information and limitation automatically suggest relatives to the first user and the second user. 
HULET teaches that each user is associated with a user device, e.g., a computer system, to manage his or her family tree (HULET, [0003][Wingdings font/0xE0][0004]).
 HULET further teaches the step of automatically suggesting relatives to the users (HULET, FIG. 4 & [0034])
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in HULET in to FOLKMAN in order to manage the family tree.
FOLKMAN & HULET do not explicitly teach the step of generating matrimony recommendation to the first user and the second user using the machine learning model, wherein the matrimony recommendation is provided based on (i) the third degree of relationship between the family members of the first user and the second user; (ii) profile data and preferences of the first user and the second user; and (iii) family information obtained from different family trees outside user’s family network.
GANONG teaches that a family tree 2802 is created as shown in FIG. 28 (GANONG, [0199]), wherein machine learning model is used (GANONG, [0280]). GANONG further teaches the step of generating matrimony recommendation to the users based on family information obtained from different family trees outside user’s family network, e.g., dating matches are generated based on looks of family members from family trees (GANONG, [0151] & [0199]), wherein the family trees as taught in GANONG are outside other users’ network such as Facebook.
RIBAUDO teaches that a dating recommendation is generated to users (RIBAUDO, [0098]) based on third degree of relationship between the family members of the first user and the second user, e.g., a relationship between users and relatives (RIBAUDO, [0105]), profile data and preferences of the first user and the second user, e.g., users’ dating profile and preferences (RIBAUDO, [0097]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GANONG & RIBAUDO into FOLKMAN in order to manage a dating request.

Regarding claims 7 & 14, FOLKMAN further teaches that the relationship between the first user and the second user is determined by comparing the family information using relationship rules (FOLKMAN, [0039][Wingdings font/0xE0][0040]).

Claims 2, 10 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and RIBAUDO et al. [US 2007/0030824 A1], hereinafter referred to as RIBAUDO, and MACPHERSON [US 2017/0329866 A1].

Regarding claim 2, 10 & 17, FOLKMAN further teaches the step of automatically generating a relationship path chart that comprises the relationship between each family member of the first user in the first family tree and the second user in the second family tree using the machine learning model (FOLKMAN, [0019], [0027] & [0031]).
FOLKMAN, HULET, GANONG & RIBAUDO do not explicitly teach that that cluster database 214 comprises the relationship details to show how the first user and second user are related to each other.
MACPHERSON discloses the relationship details to show how the first user and second user are related to each other (MACPHERSON, [0031][Wingdings font/0xE0][0033]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MACPHERSON into FOLKMAN, HULET, GANONG & RIBAUDO in order to manage the cluster database 214.

Claims 3-5 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and RIBAUDO et al. [US 2007/0030824 A1], hereinafter referred to as RIBAUDO, and SEALE et al. [US 4,201,386].

Regarding claims 3 & 11, FOLKMAN further teaches that the pre-determined tree template comprises relations comprising father, mother, siblings (FOLKMAN, [0019]).
HULET discloses relations comprising father-in-law, sons, immediate family members of sons and daughters (HULET, FIG. 5).
FOLKMAN, HULET, GANONG & RIBAUDO do not explicitly teach that relations comprises maternal father, maternal mother, paternal father, paternal mother, and mother-in-law, daughters. 
SEALE teaches that relations comprises maternal father, maternal mother, paternal father, paternal mother, and mother-in-law, daughters (SEALE, FIGS. 8A & 8B).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in MACPHERSON into FOLKMAN, HULET, GANONG & RIBAUDO in order to manage the cluster database 214.

Regarding claims 4 & 12, FOLKMAN further teaches that the user profile comprises at least one a picture, an email, a first name, a last name, a current location, a marital status, gender, a family name, a hometown, date of birth, occupation and age (FOLKMAN, FIG. 1 & [0023] & [0049]).

Regarding claim 5, FOLKMAN further teaches the step of automatically recommending the family members to the first user and the second user using the machine learning model to get connected with the family network of the first user and the second user (FOLKMAN, [0027], [0032], [0043] & [0048]).

Claims 6 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and RIBAUDO et al. [US 2007/0030824 A1], hereinafter referred to as RIBAUDO, and STEINBERG et al. [US 2010/0066822 A1].

Regarding claims 6 & 13, FOLKMAN, HULET, GANONG & RIBAUDO do not explicitly teach the step of enabling the first user or the second user to post a family event and send an invite to the family members, and relatives for the family event.
STEINBERG teaches the step of enabling the first user or the second user to post a family event and send an invite to the family members, and relatives for the family event (STEINBERG, [0085]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in STEINBERG into FOLKMAN, HULET, GANONG & RIBAUDO in order to manage the family trees.

Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over FOLKMAN et al. [US 2020/0257707 A1], hereinafter referred to as FOLKMAN, in view of HULET et al. [US 2014/0082568 A1], hereinafter referred to as HULET, and further in view of GANONG et al. [US 2017/0124385 A1] and RIBAUDO et al. [US 2007/0030824 A1], hereinafter referred to as RIBAUDO, and LERNER [US 2015/0254311 A1].

Regarding claims 8 & 15, FOLKMAN, HULET, GANONG & RIBAUDO do not explicitly teach the step of enabling the first user and the second user to expose their family network with users who mutually showed matrimonial interest after getting recommendations by the machine learning model and detect mutual relatives between users who showed matrimonial interest after getting recommendations by the machine learning model.
LERNER teaches the step of enabling the first user and the second user to expose their family network with users who mutually showed matrimonial interest after getting recommendations by the machine learning model and detect mutual relatives between users who showed matrimonial interest after getting recommendations by the machine learning model (LERNER, [0041][Wingdings font/0xE0][0046]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in LERNER into FOLKMAN, HULET, GANONG & RIBAUDO in order to manage a dating request.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        August 31, 2022